Case 2:20-cv-00975-TJH-SP Document 16 Filed 05/12/20 Page 1 of 8 Page ID #:126



 1   J. Curtis Edmondson (CSB 236105)
     Edmondson IP Law
 2
     2660 SE 39th Loop, Suite D
 3   Hillsboro, OR 97123
 4   503-336-3749/ FAX: (503) 482-7418
     jcedmondson@edmolaw.com
 5
 6   Attorney for Defendant

 7
                         UNITED STATES DISTRICT COURT
 8
                      CENTRAL DISTRICT OF CALIFORNIA
 9   STRIKE 3 HOLDINGS, LLC,       )
10   Plaintiff,                    ) Case No.: 2: 20-cv-00975-TJH-SP
     vs.                           )
11                                 ) PLAINTIFF’S ACCEPTANCE OF
12    JOHN DOE subscriber assigned ) OFFER OF JUDGMENT
      IP address 174.85.39.241     )
13                                 ) (FRCP 68)
14                                 )
     Defendant.                    )
15                                 )
16                                 )
                                   )
17                                 )
18                                 )
                                   )
19
20
21
22
23
24
25
26
27
28

               PLAINTIFF’S ACCEPTANCE OF OFFER OF JUDGMENT
                                    1
Case 2:20-cv-00975-TJH-SP Document 16 Filed 05/12/20 Page 2 of 8 Page ID #:127



 1         Plaintiff has accepted the Offer of Judgment submitted by Defendant within
 2   the 14 day statutory period. (See Ex. 1). Defendant requests that the clerk of the Court
 3   enter the judgment of $3,500.00 inclusive of all costs and fees in favor of Strike 3
 4   Holdings, LLC. (See Ex. 2).
 5
 6                                           Respectfully submitted,
 7
 8
     Dated May 12, 2020                      /s/ J. Curtis Edmondson
 9                                           J. Curtis Edmondson
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                 PLAINTIFF’S ACCEPTANCE OF OFFER OF JUDGMENT
                                      2
Case 2:20-cv-00975-TJH-SP Document 16 Filed 05/12/20 Page 3 of 8 Page ID #:128



 1                                   EXHIBIT 1
 2
                    Letter from Counsel for Strike 3 Holdings, LLC
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

              PLAINTIFF’S ACCEPTANCE OF OFFER OF JUDGMENT
                                   3
Case 2:20-cv-00975-TJH-SP Document 16 Filed 05/12/20 Page 4 of 8 Page ID #:129




lincoln@bandlowlaw.com




April 24, 2019

VIA EMAIL (jcedmondson@edmolaw.com) AND U.S. MAIL:

J. Curtis Edmondson
Edmondson IP Law
2660 SE 39th Loop, Suite D
Hilsboro, OR 97123

RE:     Strike 3 Holdings, LLC v. Doe, 2:20-cv-00975-TJH-SP; Notice of Acceptance of Offer
        of Judgment Sent on April 13, 2020

Dear Mr. Edmondson,

         As you know, I represent Plaintiff, Strike 3 Holdings, LLC (“Strike 3”), in the above-
captioned matter. After reviewing your client’s Offer of Judgment, received on April 13, 2020,
Strike 3 hereby accepts. The acceptance includes all damages and costs associated with this
litigation, including costs and attorney’s fees under 17 U.S.C. § 505. Upon receipt of this notice,
which has been served on you pursuant to Fed. R. Civ. P. 68(a), “either party may then file the
offer and notice of acceptance, plus proof of service.” To that end, I will confer with you after
service to ensure all documentation is in order and coordinate who will file the aforementioned
documents with the Court.

                                                     Sincerely,


                                                     Lincoln D. Bandlow
Case 2:20-cv-00975-TJH-SP Document 16 Filed 05/12/20 Page 5 of 8 Page ID #:130



 1                                   EXHIBIT 2
 2
                           [PROPOSED] Clerk’s Judgment
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

              PLAINTIFF’S ACCEPTANCE OF OFFER OF JUDGMENT
                                   4
Case 2:20-cv-00975-TJH-SP Document 16 Filed 05/12/20 Page 6 of 8 Page ID #:131



 1   J. Curtis Edmondson (CSB 236105)
     Edmondson IP Law
 2
     2660 SE 39th Loop, Suite D
 3   Hillsboro, OR 97123
 4   503-336-3749/ FAX: (503) 482-7418
     jcedmondson@edmolaw.com
 5
 6   Attorney for Defendant

 7
                         UNITED STATES DISTRICT COURT
 8
                      CENTRAL DISTRICT OF CALIFORNIA
 9   STRIKE 3 HOLDINGS, LLC,       )
10   Plaintiff,                    ) Case No.: 2: 20-cv-00975-TJH-SP
     vs.                           )
11                                 ) [PROPOSED] CLERK’S JUDGMENT
12    JOHN DOE subscriber assigned )
      IP address 174.85.39.241     )
13                                 )
14                                 )
     Defendant.                    )
15                                 )
16                                 )
                                   )
17                                 )
18                                 )
                                   )
19
20
21
22
23
24
25
26
27
28

                              [PROPOSED] CLERK’S JUDGMENT
                                            1
Case 2:20-cv-00975-TJH-SP Document 16 Filed 05/12/20 Page 7 of 8 Page ID #:132



 1
 2   Judgment is hereby entered in favor of Plaintiff, and against Defendant, in the
 3   amount of $3,500.00 for all infringements as listed in the Complaint (ECF 1 and
 4   1-1). This amount is inclusive of all costs and attorney fees.
 5
 6                                        SO ENTERED:
 7
 8
     Dated May ___, 2020                  __________________
 9                                        CLERK OF THE COURT
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                [PROPOSED] CLERK’S JUDGMENT
                                              2
Case 2:20-cv-00975-TJH-SP Document 16 Filed 05/12/20 Page 8 of 8 Page ID #:133



 1
 2
                              CERTIFICATE OF SERVICE
 3
 4
 5        I hereby certify that on this May 12, 2020, a true and accurate copy of the above
     and foregoing Plaintiff’s Acceptance of Offer of Judgment was served by CM/ECF
 6   on:
 7
 8   Lincoln D. Bandlow, Esq. (CA #170449)
 9   Lincoln@BandlowLaw.com
     Law Offices of Lincoln Bandlow, PC
10   1801 Century Park East, Suite 2400
11   Los Angeles, CA 90067
     Phone: (310) 556-9680
12   Fax: (310) 861-5550
13   Attorney for Plaintiff
     Strike 3 Holdings, LLC
14
15
16   Dated May 12, 2020                    By: /s/ J. Curtis Edmondson
                                           J. Curtis Edmondson
17
18
19
20
21
22
23
24
25
26
27
28

               PLAINTIFF’S ACCEPTANCE OF OFFER OF JUDGMENT
                                    5
